 DIOCESE OF FORT WAYNE-SOUTH BENDDiocese of Fort Wayne-South Bend, Inc. and Commu-nity Alliance for Teachers of Catholic HighSchools (C.A.T.C.H.). Cases 25-CA-7932, 25-CA-7932-2, and 25-CA-7932-3June 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 23, 1977, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Diocese of FortWayne-South Bend, Inc., Fort Wayne, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Respondent's request for oral argument is hereby denied as therecord and briefs adequately present the issues and positions of the parties.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: A hearing inthis consolidated proceeding was held at Fort Wayne,Indiana, on September 8 and 9, 1976,1 on complaint of theGeneral Counsel against Diocese of Fort Wayne-SouthBend, Inc. (herein Respondent),2based upon originalcharges filed on May 6 and 10. The order consolidatingcases, complaint, and notice of hearing were issued on June30.The principal issues in this case are whether Respondentdiscriminated against two of the lay teachers at its MarianHigh School, Mishawaka, Indiana, in violation of SectionAll dates hereinafter refer to the calendar year 1976, unless otherwisespecified.2 Thomas M. Clusserath appeared for Respondent at the hearing;however, by motion dated January 18, 1977, he moved to withdraw his230 NLRB No. 388(aX3) and (1) of the National Labor Relations Act, asamended (herein the Act), when it refused to renew theircontracts of employment in the latter part of April. Alsoinvolved is an allegation of an independent violation ofSection 8(aXl1) of the Act.By its duly filed answer, Respondent denied thecommission of any unfair labor practices and affirmativelyasserted that the National Labor Relations Board (hereinthe NLRB) could not and/or should not assert jurisdictionin this matter. It was further asserted that the failure torenew the contracts of the employment of the two teacherswas based upon good and sufficient cause and "served theend of maintaining the religious, moral, and disciplinaryconcepts being fostered in Respondent's Marian HighSchool." Finally, Respondent affinrmatively asserted that itdid offer one of the lay teachers a I-year contract to teachin another of its religiously oriented high schools, Hunting-ton Catholic High School, but that said offer was rejectedby the teacher.Following the close of the hearing, helpful posthearingbriefs filed by counsel for the General Counsel and bycounsel for Respondent have been duly considered.Upon the entire record, and from my observation of thedemeanor of the witnesses,3I make the following:FINDINGis OF FACTI. JURISDICTIONBy Decision and Direction of Election dated July 17,1975, in Case 25-RC-5984 (not reported in Boardvolumes), the NLRB asserted jurisdiction over Respondentbased upon the following finding:The employer's annual budget for the five high schoolsoperated by it exceeds $1 million annually and itsannual direct inflow is about $185,000. The employer'scontentions that jurisdiction should not be assertedbecause of its religious character are rejected. RomanCatholic Archdiocese of Baltimore, Archdiocesan HighSchools, 216 NLRB 249 (1975).Based upon the foregoing, as well as a substantiallysimilar stipulation of facts in the instant record, I find thatjurisdiction should be asserted in the instant proceeding.II. THE LABOR ORGANIZATION INVOLVEDI find that Community Alliance for Teachers of CatholicHigh Schools (C.A.T.C.H.) (herein the Union) is a labororganization within the meaning of Section 2(5) of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs previously noted, Respondent operates five highschools in the Diocese; however, Marian High School isthe only facility directly involved in the instant proceeding.appearance. No objection having been filed by any of the parties, saidmotion is hereby granted.3 Cf. Bishop and Malco, Inc., d/b/a Walker's, 159 NLRB 1159. 1161(1966).267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all times material, there were approximately 30 lay(nonreligious) professional faculty members employed atthis facility. Prior to the events here at issue, there is noevidence that any of the employees had ever beenrepresented for purposes of collective bargaining by a labororganization.The Union's organizational campaign commenced in thespring of 1975, such campaign encompassing the layfaculty at all five of Respondent's high schools. Shortlythereafter, apparently in May or June 1975, the Union fileda petition for an election with the NLRB (Case 25-RC-5984), upon which a hearing was held in the latter month.The NLRB's Decision and Direction of Election issued onJuly 17, 1975, finding as an appropriate unit the full andregular part-time lay faculty at the five high schools withcertain additions and exclusions not pertinent herein. Theelection was held in early September. The Union won andwas certified as the collective-bargaining representative onSeptember 12, 1975. However, Respondent refused tobargain with the Union upon the latter's request, basedprincipally upon its contention that the Board lackedjurisdiction (see 224 NLRB 1226 (1976)). At the time of thehearing herein, that case was pending for review before theUnited States Court of Appeals for the Seventh Circuit.Notwithstanding Respondent's refusal to bargain asaforesaid, the record herein shows that some of theteachers continued to pursue activities on behalf of theUnion. Thus, officers were elected and a newsletter waspublished and distributed. One of the teachers (an allegeddiscriminatee herein) was selected as the building represen-tative (shop steward) and sought to bring to the attentionof the principal of the high school a number of grievancesof the faculty, of which more anon. During the period,officials of Respondent made certain statements indicatingan antipathy toward the Union and, in April, refused torenew the contracts of two of the teachers who wereofficials of the Union. It is this conduct which is attackedin the complaint and to which we now turn for analysis.B. The Animus of the RespondentAs far as the record shows, the first evidence ofRespondent's hostility toward the Union was expressed ina letter of Reverend Dr. James Seculoff, superintendent ofschools, addressed to all Catholic high school teachers,dated August 25, 1975. The letter itself is not attacked inthe complaint as an unfair labor practice; however, itexpresses the policy of Respondent on the subject andclearly may be considered along with all the other evidenceas bearing upon motive relevant to the 8(a)(3) issues.4Thusthe letter expresses the policy of the Diocese which "doesnot favor a union for the profession of teachers." It pointsout the disadvantages of belonging to a union, such aspaying and being assessed fines and assessments, anddirection by "one man or clique rule." The remainder ofthe letter was spent in pointing out the precarious financialsituation of the high schools, and that a raise in tuitionfrom current levels (which might be necessary as a result ofhigher wage rates caused by a union contract) would have4 See, e.g., Southern Desk Company, 116 NLRB 1168, 1177 (1956), enfd.246 F.2d 53 (C.A. 4, 1957).serious consequences regarding continuation of theschools.Additional expressions of hostility to the Union byFather Seculoff occurred at the September meeting of thearea board of education which took place a few daysfollowing the NLRB election, mentioned hereinabove.Only four or five members (not a full complement) werepresent on this occasion. One of the members was CharlesHall, a teacher and chairman of the science department atSt. Joseph's High School (one of the Respondent's five highschools), and Father Seculoff, who was present as an exofficio member. Although the subject of the Union was noton the agenda of the meeting, Hall made a statement infavor of the Union and expressed his opinion as to some ofthe reasons why the Union came into existence. Accordingto Hall's testimony, Seculoff responded that the highschools would in fact close and be put up for sale, and thatthe Diocese would reopen them in a couple of years staffedwith nonunion teachers and parents. Seculoff deniedmaking such statement but admitted that, after Hall'sspeech, the board went into a confidential session for thepurpose of exploring the various options open to Respon-dent in view of the Union's victory in the election. FatherSeculoff averred that none of the discussion was to be inthe minutes, "so they threw out all kinds of wild ideas andthe worst type of things and some good things that couldpossibly happen if the Union came in .... I was listeningto what other members said. I might have said that I heardthis happening in other places and do you think it willhappen here." Father Seculoff insisted that he could nothave made the statement in the manner in which Halltestified since the policy of Respondent is to only hirecertified and licensed teachers which would, of course,exclude parents.Again, the foregoing incident is not alleged as anindependent violation of Section 8(a)(1). After a consider-ation of all relevant factors, including the context in whichthe alleged statements are supposed to have been made, Iam convinced and find that Seculoff reaffirmed hishostility to the Union and expressed dire consequences tothe schools if the Union prevailed as the teachers'bargaining representative.Phil Niswonger was a lay teacher at Marian High Schoolduring the school year 1975-76, and joined the Union inOctober 1975. Thereafter he was selected as the buildingrepresentative, i.e., a shop steward. In early February, hewas present in the school cafeteria along with FatherSeculoff, Principal DeVliegher, Mrs. DeHahn, and a Dr.Jim McDonald (other teachers). According to Niswonger'stestimony, the subject of the Union arose and disagreementwas expressed between him and Father Seculoff as to thenumber of union members. Seculoff made the commentthat he felt that there were only about 30 members, whileNiswonger indicated that according to the vote there wereover 80 teachers that voted in favor of the Union, andtherefore membership was closer to that number. Thereaf-ter, Seculoff referred to one Brian Waldron, a teacher at268 DIOCESE OF FORT WAYNE-SOUTH BENDanother of Respondent's high schools, who was a candidatefor membership on the Union's Board of Directors.5Seculoff expressed his intention to dismiss Waldron andsurmised that "that would be the end of the Union becauseif you chop off the head of an organization, you defeat theorganization." Then Father Seculoff said that he wouldnext year get rid of a few more and then by the third year,there would be no union members left and in that samesequence he said "maybe I will get rid of four or fivemembers this year and that would take care of the Union ifthere was anybody left, we will get them the following yearand by the third year there will be none left."6On or about March 30, Virginia Black was a teacher anddepartment chairperson over the department of religion atMarian High School. On that evening, Father Seculoffdrove her home and stayed on for a few minutes. He askedBlack about Phil Niswonger's teaching abilities and sheresponded that she was very pleased with him as ateacher-that he was very dedicated and willing, and was avery good Catholic. Father Seculoff made the remark thatNiswonger made a terrible mistake by joining the Union.7I find the foregoing implied threat to constitute interfer-ence, restraint, and coercion in violation of Section 8(aX)(1)of the Act.8C. The Alleged Discriminatees1. Phil NiswongerPhil Niswonger had been a teacher of religion and socialstudies at Marian High School since 1972. In addition tohis teaching duties, he had been, since 1973, a swimmingcoach, for which he received an additional stipend. On topof the foregoing contractual obligations, Niswonger alsoengaged in certain extracurricular activities at the schoolsuch as: (1) moderator for the Marian High School tutors,(2) cochairman of the display case committee, (3) studentwork director, and (4) cafeteria moderator. Both thechairperson of his department, Virginia Black, and Princi-pal DeVliegher characterized Niswonger as being atremendously willing and dedicated person as far as thegiving of his time to activities for the betterment of MarianHigh School.9From the foregoing, as well as from my observation ofthe demeanor of this individual, it is readily apparent thathe is an outgoing and outspoken individual. Thus, therecord shows that he spoke up at faculty meetings on issuesinvolving all faculty members, presenting on their behalfpoints of view on various issues. Indeed, he also presentedthe students' point of view on problems to the principaland other members of the administration. It might bereasonably anticipated that the exercise of this kind ofinitiative would, on occasion, be the source of dissatisfac-5 See, e.g., G.C. Exh. 8.6 Credited testimony of Niswonger. Father Seculoff did not deny thisstatement, and neither DeVliegher nor DeHahn was interrogated concern-ing the incident. McDonald was not called as a witness.T Credited testimony of Black. Father Seculoff did not, in his testimony,deny making such statement.I It is not crystal clear from the record that Black was a teacher at thetime of the incident. That is to say, she testified that subsequently, in April,Principal DeVliegher asked her to step down as department chairman andshe presumably retained her teaching status since she was currentlytion and friction between Niswonger and some of thefaculty members on one hand and the principal on theother. For example, the record reflects that on oneoccasion Niswonger allowed one athletic team to use theequipment of another, which was supposedly against therules and regulations. On another occasion, he unilaterallymade a decision as to how to best deal with a pilferingproblem without clearing it with high authority. However,as far as the record shows, Niswonger was never officiallyreprimanded or warned about such conduct by theprincipal or other members of the school's administration.As previously noted, Niswonger became a member of theUnion in October 1975, and shortly thereafter was selectedas the building representative (shop steward). As such, hehad occasion to talk with members of the faculty whoasked him to intervene on their behalf with DeVliegher asrespects certain problems or grievances. Accordingly, atthe end of the swim season in February, Niswonger wrote aletter to DeVliegher consisting of four single-spaced,typewritten pages in which he pointed out several areas inwhich he thought changes might be made which wouldresult in better relationships among the faculty members.Niswonger stated that he was writing to DeVliegher frommany perspectives: (1) as a concerned catholic, (2) as amember of Marian's faculty, and (3) "officially as the'C.A.T.C.H.' representative to Marian."A few days later DeVliegher met with Niswonger in theformer's office to discuss the contents of the letter.DeVliegher made it clear at the outset that he was talkingto Niswonger as "principal to teacher and not in any othercapacity that was stated in the letter."'°0DeVlieghertestified that there was no further discussion of "the Catchorganization, as such." However, Niswonger testified thatDeVliegher stated that he (DeVliegher) had discussedNiswonger's letter with Father Seculoff after DeVliegherreceived it but before the meeting with Niswonger, and thatSeculoff noticed a concern when he learned from the letterthat Niswonger was a union member, and stated toDeVliegher that "I thought Phil was our friend."Furthermore, at the meeting between DeVliegher andNiswonger, the former asked how many people weremembers of the Union, but Niswonger refused to tell him,stating that he probably already had an idea who theywere. DeVliegher stated that he knew that Mrs. DeHahnwas a member and that he knew as a result of Niswonger'sletter that the latter was a member. Niswonger asked ifDeVliegher knew of anyone else, to which the latterresponded that he did not know "for sure" but he had hissuspicions."DeVliegher testified that during the latter part of Aprilhe had several conversations with Niswonger concerningthe renewal of the latter's teaching contract. He furthertestified that he "had determined that [he] would not beemployed by Respondent at the time of the hearing. In any event,Respondent made no contention respecting this point at any time during theproceeding.9 In addition to the activities enumerated above, Niswonger also foundtime to be a leader of a local community troop of the Boy Scouts ofAmerica.1' Testimony of DeVliegher." Credited testimony of Niswonger. DeVliegher did not directly denythe foregoing statements attributed to him.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenewing [Niswonger's] contract ...," but that theconversation concluded with the understanding that "therewould be a distinct possibility of extending a contract ...with the understanding that what had been done by him onbehalf of others would not continue." That is to say, thatwhatever good intentions Niswonger possessed with re-spect to presenting the problems of others to DeVliegher,"he had taken upon himself responsibilities and had gonebeyond what was appropriate for his particular station inthe school ...and what was appropriate for him as amember of the faculty." 12DeVliegher testified that he further advised Niswonger toencourage the individual faculty members and students tosee DeVliegher directly with whatever complaints they hadrather than having such complaints conveyed to him byNiswonger.Niswonger testified that on April 27 he had a conversa-tion with DeVliegher in the latter's office at the latter'srequest, at which time DeVliegher stated that he wasthinking of not renewing Niswonger's contract and listedthe following reasons: (I) he was too involved in girls'athletics; (2) he was too involved in student affairs andrevealed to the students confidential matters discussed atfaculty meetings; and (3) Niswonger was generally thecause of all the problems at Marian High School. However,according to Niswonger, DeVliegher did not indicate afinal determination not to renew the contract at that timebut indeed indicated that Niswonger would probablyreceive a contract. However, on April 30, there was aconversation among DeVliegher, Niswonger, and RobertHaas, the athletic director, during school hours. DeVliegh-er opened the meeting by stating that there were still someunresolved situations which, if left unresolved, wouldapparently preclude issuing Niswonger a contract. At thatpoint, Haas turned to Niswonger and said, "Phil, will youaccept me as athletic director, yes or no?" Niswonger saidyes. Haas then inquired, "Will you not speak about anyathletic meeting outside the athletic department meeting?Yes or no?" Niswonger said that he was not clear aboutwhat Haas meant and could not answer the secondquestion. At that point Haas had to leave and toldDeVliegher, "I charge you to terminate Mr. Niswonger asswim coach," and left the room. Niswonger met again withDeVliegher in the afternoon after school and DeVliegherindicated that what Haas meant was that the substance ofany athletic departmental meeting should be kept inconfidence, to which Niswonger agreed. They also dis-cussed some rumor of irregularity in the athletic depart-ment, the exact nature of which was not disclosed in therecord.On the evening of April 30, at approximately 10 o'clock,DeVliegher and Haas went to Niswonger's house.13At thattime DeVliegher handed Niswonger a paper which servednotice that the latter's contract would not be renewed.DeVliegher testified that the reason that the notice wasserved at that particular point in time was because of the12 Testimony of DeVliegher.13 DeVliegher testified that Haas accompanied him simply to indicate toNiswonger that a particular individual (whose name was not disclosed in therecord) was not involved in the rumor which was the subject of discussionthe preceding afternoon.4 The newsletter (G.C. Exh. 8) indicates that DeHahn ran unopposeddeadline for renewal of a teacher's contract, and he feltthat, if a different conclusion was reached in the future as aresult of further discussions, the notice could be rescinded.Niswonger testified that he inquired of DeVliegher thereasons for the notice to which DeVliegher responded thathe and Haas had "come to the conclusion that [Niswonger]had been trying to solve the problems at Marian and thathe had been unsuccessful."2. Linda DeHahnDeHahn was first employed by the Respondent in thespring of 1974 as a substitute teacher, completing theunexpired term of another faculty member in the sciencedepartment. Thereafter, she became a regular full-timeteacher completing two full contract terms (1974-75, and1975-76) before her contract was not renewed by De-Vliegher in late April. One of the principal subjects taughtby DeHahn was biology, and she had several classesconsisting of both classroom and laboratory work.The record reflects that DeHahn was active on behalf ofthe Union, and that DeVliegher became aware of suchactivities by early fall of 1975. Thus the officers of theUnion were named in the Union's September 15, 1975,newsletter which was distributed to all faculty membersand which became the object of a dispute betweenDeVliegher and DeHahn.'4In September 1975, DeHahn attended the monthlyfaculty meeting. It appears that there was some discussionconcerning faculty tickets to athletic events, and that thepolicy of the Respondent had been recently changed toallowing faculty members one ticket instead of two.DeHahn spoke up at the meeting and accused theadministration of changing the policy as a retaliatorymeasure for the faculty's voting in the Union. AthleticDirector Haas denied that it was a retaliatory measure,claiming that it was due to the financial situation of theathletic department. Subsequently, DeHahn discussed theissue with DeVliegher who affirmed Haas' position. Duringthis conversation, DeHahn advised DeVliegher that shewas the vice president of the Union, and that herstatements reflected the union members' feelings concern-ing the matter.15DeVliegher recalled that, sometime in January orFebruary, he had a conversation with DeHahn in his officeabout the Union. He asked to speak with her because ofthe number of leaflets and bulletins which had beendistributed in the teachers' mailboxes. DeVliegher advisedDeHahn that he considered the mailboxes to be of aconfidential nature and that the mailboxes were not to beinvaded or used by someone else. DeHahn agreed not todistribute the material to any teacher who was not amember of the Union.The record reflects several instances, prior to latter April1976, wherein Mrs. DeHahn's conduct as a teacher wascalled into question by DeVliegher. The first of suchfor vice president of the Union and, with one exception, was the only facultymember from Marian High School running for union office.1' Credited testimony of DeHahn; DeVliegher did not deny thestatements attributed to him. As previously noted, Haas was not called as awitness.270 DIOCESE OF FORT WAYNE-SOUTH BENDinstances was in April 1975, when it was apparentlyreported to DeVliegher that four students in her seventhhour class were playing cards. After a discussion withDeHahn, DeVliegher noted that DeHahn "used badjudgment in allowing the students to play cards. It will nothappen again." '6A second incident occurred about September 1975, whenDeVliegher advised DeHahn that some students hadcomplained to the guidance officer that her biology 2course was not being taught in the depth that they hadexpected. DeHahn explained that this was a new course forher and she had discussed the matter with him before thecourse was offered. She advised that she would take up thematter further with the students, which she did. The matterwas not mentioned again until DeVliegher brought it up atthe exit interview.Finally, there was a matter of the distribution byDeHahn of a reading list to the students in her biologyclass. It appears that a portion of the course was devoted toa study of human reproduction. In connection with suchstudy, DeHahn prepared a list of five books for "extrareading."l? She was called into DeVliegher's office con-cerning the matter, the latter stating that he had received aphone call from a parent objecting to the list. DeHahnstated that the list was prepared to indicate to the studentssome kinds of materials which might lead them away fromthe sensational matter which was on the market and whichthey had easy access to at the local drugstore, and that thereading matter was in no way required or even stronglysuggested. However, DeVliegher requested that she with-draw the list, to which she objected on the grounds that thiswould call more attention to it than it deserved. The matterwas finally resolved when it was agreed that a second listprepared by DeVliegher would be distributed to thestudents.DeHahn attended the March 1976 faculty meetingwhich, the record reflects, was a rather emotional affair.DeHahn spoke at the meeting which, among other things,involved some discussion about alleged discriminationagainst girls' versus boys' use of gym facilities. DeHahn'sconduct at the meeting became a subject of discussion in asubsequent meeting between DeVliegher and Niswonger.The latter expressed concern that DeVliegher "put down"DeHahn at the March faculty meeting. DeVliegher statedthat DeHahn did not have any business or concern todiscuss the topic at hand.In late April, in a conversation between DeVliegher andDeHahn in the former's office, he advised her that he haddetermined not to renew her contract. When she askedwhy, he enumerated the following reasons: (1) herclassroom discipline left a good deal to be desired; (2) he"seriously questioned" the value or competency which oneparticular class of biology had been presented, in thisconnection, he had particular reference to the complaint in1' Resp. Exh. 7.l" Resp. Exh. 4. Three of the books were written by the celebrated duo ofMasters and Johnson; another was written by David Rubin entitled"Everything You Always Wanted to Know About Sex."'I In this connection, DeVliegher had particular reference to the"ongoing friction between the athletic and nonathletic faculty which wasagitated by conversations of which [DeHahn ] was a part."19 In this connection I note the testimony of Department ChairmanSeptember 1975, hereinabove discussed; and (3) he hadnoticed a "widening divergence in our points of vieweducationally and philosophically besides noting the factthat other rules and regulations were not given sufficientattention." DeVliegher further testified that, although hedid not mention the matter of the reading list specifically atthat time, he had that subject in mind when he used theterm "philosophically divergent points of view." Afterhaving his memory refreshed by use of a preheatingaffidavit, DeVliegher also recalled that, during the exitinterview with DeHahn, he mentioned the fact that he hadbeen made aware of conversations between her and otherfaculty members during the cafeteria hour in which "sheexpressed ideas during her lunch hour with other facultymembers which created or intensified feelings of agitationamong faculty members." 18DeHahn's version of the exit interview is somewhat atvariance with that of DeVliegher's. Thus, with respect tothe matter of class discipline and complaints from students,she stated that she was aware only of the Septemberincident which she thought had been resolved, and that heagreed that there had not been any complaints since thattime. With respect to the dress code, she spoke of thetemperature in the labs which she felt warranted adeparture from the dress code, and the fact that the sleeveson the girls' jackets brushing against glass beakers resultedin excess breakage.'9DeHahn testified that DeVlieghermentioned something about attendance of students thatthe dean had mentioned to him "a time or two," and sheasked why she had not been notified about that since shewas unaware of it.20 Finally, with respect to the matter ofdiscussion of topics during the lunch hour which agitatedthe faculty, DeHahn testified that DeVliegher "agreed thatfaculty members did not give up their freedom of speechwhen they went through the doors of Marian HighSchool."Analysis and Concluding Findings with Respect tothe 8(aX3) AllegationsAs set forth above, the Respondent has cited certaindelinquencies on the part of both employees which itasserts provided ample cause under the Act for itsdetermination not to renew their contracts. On the otherhand, the General Counsel argues that it was the unionactivities of the employees, to which Respondent wasunalterably opposed, that prompted Respondent's con-duct. The legal principles governing the resolution of thisissue have been often stated, and may be briefly reviewed,as follows:The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their union activities. The fact that theemployer had ample reason for discharging them is ofVirginia Black who testified undeniably that "Mr. DeVliegher admitted thatnobody enforces the dress code 100 percent."20 This apparently refers to the testimony of Sister Michael Ann Durer,dean of students at the time, who testified that she was aware that DeHahndid not accurately record absences on some occasions since DeHahn wouldnot record some students as absent that the administration knew wereabsent because the parents had telephoned about them.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno moment. It was free to discharge them for anyreason good or bad, so long as it did not discharge themfor their union activity. And even though the dischargesmay have been based upon other reasons as well, if theemployer was partly motivated by union activity, thedischarges were violative of the Act. [N.LR.B. v. GreatEastern Color Lithographic Corp., 309 F.2d 352, 355(C.A. 2, 1962), enfg. 133 NLRB 911 (1961).]The mere existence of valid grounds for a dischargeis no defense to a charge that the discharge wasunlawful, unless the discharge was predicated solely onthose grounds, and not by a desire to discourage unionactivity. [Sunshine Biscuits, Inc. v. N.L.RB., 274 F.2d738, 742 (C.A. 7, 1960), cited with approval in N.L.R.B.v. Symons Manufacturing Co., 328 F.2d 835, 837 (C.A.7, 1964).]Again, it was stated in Hartsell Mills Company v.N.LR.B., 111 F.2d 291, 293 (C.A. 4, 1940):It must be remembered, in this connection, that thequestion involved [a finding of discrimination] is a purequestion of fact; that, in passing upon it, the Board maygive consideration to circumstantial evidence as well asto that which is direct; that direct evidence of a purposeto violate the statute is rarely obtainable; and thatwhere the finding of the Board is supported bycircumstances from which the conclusion of discrimi-natory discharge may legitimately be drawn, it isbinding upon the courts, as they are without power tofind facts or to substitute their judgment for that of theBoard.Applying the foregoing principles to the facts in the caseat bar, I am convinced, and therefore find, that althoughthe Respondent proffered reasons which it assertedprovided ample basis for the refusal to renew theemployees' contracts, the union activities of the employeesplayed a substantial part in the Respondent's motivation,and therefore the terminations violated Section 8(aX3) and(1) of the Act.Thus, the record clearly shows that the Respondent wasexceedingly hostile to the union activity of its employees,considering it not only a threat to its financial security butalso as a divisive force in the operation of its religiousschool system. Moreover, the principal of the school, whowas solely responsible for making the ultimate decision toterminate, had been well aware for several months prior tothe actual terminations in late April that the two employeesinvolved were active participants in union activities;indeed, DeVliegher admitted that they were the only twomembers of the faculty whom he knew to be members ofthe Union. With this background, we proceed to anexamination of the evidence relied upon by the Respon-dent for its conduct since as stated in N.LR.B. v. GreatDane Trailers Inc., 388 U.S. 26, 34 (1967), cited in N.L.R.B.v. Armcor Industries, Inc., 535 F.2d 239, 243 (C.A. 3, 1976):21 Testimony of DeVliegher.22 Indeed, if the cause of termination related solely to the conflictbetween Haas and Niswonger, DeVliegher could have remedied theWhen the record established a prima facie case that"the employer engaged in discriminatory conductwhich could have adversely affected employee rights tosome extent, the burden is upon the employer toestablish that he was motivated by legitimate objectivessince proof of motivation is most accessible to him."As respects Niswonger, DeVliegher acknowledged thathe had been a member of the faculty for 4 years, the fast 3years of which DeVliegher "had no serious misgivings orexceptions to take of his teaching performance or to hisconduct or to his example ..he was a giving person andenthusiastic person and that I did express my thanks andadmiration for his dedication to the school and to thevarious other activities."21 However, he cautioned Niswon-ger that the amount of extracurricular activities should notbe an infringement upon the latter's primary responsibilityas a teacher. Moreover, DeVliegher testified that he hadnot been aware in the first 3 years that a certain amount ofdifficulty had arisen between Niswonger and other mem-bers of the faculty. Testifying in a rather long and ramblingdissertation, DeVliegher seemed to be indicating that it wasin the last year of his employment that the activities andefforts of Niswonger were "gravely hindering the object ofpeace and harmony and cooperation." The record reflects,as hereinabove discussed, that these matters came to ahead when Niswonger wrote the February 24 letter toDeVliegher where he set forth, among other things, that hewished to discuss matters of concern with DeVliegher in hiscapacity as the "Catch" representative to Marian. De-Vliegher refused to recognize Niswonger in this capacity,and it appears that DeVliegher's attitude toward Niswon-ger deteriorated rapidly from that point. Indeed, 2 or 3weeks following the March faculty meeting, Niswongerasked DeVliegher if the latter would still be interested inhaving an informal meeting with the concerned teachers, towhich DeVliegher replied, "There would be no furtherdiscussion on any topic for the rest of the year."Based upon the foregoing, I can only conclude thatDeVliegher was willing to countenance the frustrationscaused by Niswonger's extracurricular activities until suchtime as Niswonger sought to pursue these matters as aunion representative and not simply as an "omsbudsman,"a term previously used by DeVliegher to characterize him.In short, it was only after Niswonger donned the apparel ofa building representative that he became so obnoxious asto warrant the most extreme form of discipline which theRespondent had power to impose.22Thus, the recordreflects no instance in which DeVliegher or any otherrepresentative of Respondent ever cautioned or warnedNiswonger that any further activities of his would be thesubject of nonrenewal of his teaching contract. Moreover, Inote that at the hearing Respondent sought to raise anadditional reason (failure to promptly report grades) whichhad not previously been mentioned as a cause for thesituation by relieving Niswonger of his responsibilities in the athleticdepartment, as Haas suggested.272 DIOCESE OF FORT WAYNE-SOUTH BENDtermination. This has been held to be an indicia ofdiscriminatory motivation.2In sum, I find and conclude that Respondent wasmotivated, at least in part, by Niswonger's concerted andunion activities in its conclusion not to renew his contractin April 1976. Accordingly, it violated Section 8(aX3) and(1) of the Act, and I shall recommend an appropriateremedy.24I reach the same conclusion with respect to the case ofMrs. DeHahn. To be sure, there were several instances,above set forth, which arose during her teaching careerwhich were the object of some criticism by DeVliegher.However, none were deemed of such importance byDeVliegher that he ever warned or cautioned DeHahn thatshe would be subject to nonrenewal of her contract ifanother such incident occurred (which it did not). The oneincident involving the reading list, which Respondentsought to emphasize at the hearing, was not even explicitlymentioned as a cause for termination by DeVliegher at theexit interview. Indeed, the activity of DeHahn whichseemed most to irritate DeVliegher was her speaking out atthe March faculty meeting and her activities duringcafeteria hour in "agitating" other members of the faculty.It may be reasonably inferred that DeVliegher related suchoutspoken conduct to Mrs. DeHahn's prominence in theUnion and sought to nip such activities in the bud.25 Inshort, Respondent here did not sustain its burden ofestablishing that it "was motivated by legitimate objec-tives," and I find and conclude that DeHahn's terminationwas motivated, at least in part, by her active participationin the Union, to which Respondent was opposed. Itherefore find and conclude that the failure of Respondentto renew her contract was discriminatory and thereforeviolative of Section 8(aX3) and (1) of the Act.26Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the interstate opera-tions of Respondent, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.23 See, e.g., Inland Motors, 175 NLRB 851. 852 (1969); Hurd Corporation,143 NLRB 306, 318 (1963); The Tompkins-Johnson Co., 224 NLRB 31(1976).z4 Respondent. in its seventh affirmative defense to the complaint,asserted that it did offer Niswonger a I-year contract to teach in another ofits high schools. Huntington Catholic High School, for the 1976-77 schoolyear and that said offer was rejected by Niswonger on or about June 21.Niswonger explicated the reasons for his refusal in a letter dated June 18(Resp. Exh. I l). I do not deem such offer, which would, among other things.tend to undermine the strength of the Union at Manan High School, asbeing sufficient to impair my finding of discrimination and/or to concludethat Respondent thereby fulfilled its duty of reinstatement.25 See, e.g., Duo-Bed Corporaton v. N.LR.B., 337 F.2d 850 (C.A. 10,1964), cert. denied 380 U.S. 912 (1965); Hartsell Mills Company v. N.LR.B.,supra, N.L.R.B. v. Jamestown Sterling Corp., 211 F.2d 725 (C.A. 2, 1954).20 In connection with both cases of alleged discrimination. I have not2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discriminating against Phil Niswonger and LindaDeHahn, in the manner aforesaid, because they engaged inactivities on behalf of the Union, as described above, andby thereafter failing and refusing to reinstate them,Respondent has violated Section 8(aX I) and (3) of the Act.4. By warning its employees that they made a mistakeby joining the Union, the Respondent has interfered with,restrained, and coerced employees within the meaning ofSection 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(aX)() and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.It having been found that Respondent unlawfully failedand refused to renew the contracts of employment of PhilNiswonger and Linda DeHahn, in the manner aforesaid, itis recommended that Respondent offer said employeesimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for lossof earnings that they may have suffered as a result of thediscrimination against them. Any backpay found to be dueshall be computed in accordance with the formula set forthin F. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962).As the unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act, I shall recommend that Respondent be placedunder a broad order to cease and desist from in anymanner infringing upon the rights of employees guaranteedin Section 7 of the Act.27Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER28The Respondent, Diocese of Fort Wayne-South Bend,Inc., Fort Wayne, Indiana, its officers, agents, successors,and assigns, shall:overlooked the testimony of Respondent's witnesses that DeVliegher, inApril. held a meeting of some department chairmen and older teachers inwhich they voted on whether certain other teachers (including DeHahn andNiswonger) should be retained. The group voted that the two allegeddiscrminatees should not be retained. However, I have given this evidencelittle probative value since DeVliegher testified that (I) it was not normalprocedure, and (2) the decision not to renew Niswonger and DeHahn'scontracts was made by him "somewhere in March."27 N.LR.B. v. Enrwistle Manufacruring Company, 120 F.2d 532, 536 (C.A.4, 1941).28 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Discouraging membership in Community Alliancefor Teachers of Catholic High Schools (C.A.T.C.H.), orany other labor organization, by failing or refusing torenew contracts of employment, or otherwise discriminat-ing against employees because of their union membershipor activities.(b) Warning employees that they had made a mistake byjoining the Union.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named labororganization, to bargain collectively through representa-tives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Phil Niswonger and Linda DeHahn immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to seniority or other rights or privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the discrimination against themin the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessaryand relevant to analyze and compute the amount ofbackpay due under this recommended Order.(c) Post at its Marian High School, Mishawaka, Indiana,copies of the attached notice marked "Appendix."29Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed by theRespondent's authorized representative, shall be posted byit immediately upon receipt thereof and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to faculty members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.29 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in CommunityAlliance for Teachers of Catholic High Schools(C.A.T.C.H.), or any other labor organization, byrefusing to renew contracts of employment, or other-wise discriminating against employees because of theirunion membership or activities.WE WILL NOT warn employees that they made amistake by joining the above-named labor organiza-tion.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights to self-organization, to form, join, or assist theabove-named labor organization, or any other labororganization, to bargain collectively through represen-tatives of their own choosing, to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer Phil Niswonger and Linda DeHahntheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, and will restore theirseniority and other rights and privileges.WE WILL pay them any backpay they may have lostas a result of our discrimination against them.All our employees are free to become or remain, orrefrain from becoming or remaining members of a labororganization.DIOCESE OF FORT WAYNE-SOUTH BEND, INC.274